Case 1:18-cv-20671-KMW Document 20 Entered on FLSD Docket 09/21/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 18-cv-20671-KMW

  MICHAEL PAUL,

           Plaintiff,

  vs.

  SECRETARY,
  FLORIDA DEPARTMENT OF CORRECTIONS, et al,

           Defendants.
                                 /

                                               ORDER

           THIS MATTER is before the Court on Magistrate Judge Lisette M. Reid’s report

  and recommendation (DE 16) (“Report”) regarding Paul’s petition for writ of habeas

  corpus. Petitioner filed objections to the Report (DE 19). Upon an independent review

  of the Report, the objections, the record, and applicable case law, it is ORDERED AND

  ADJUDGED that:

        1. The conclusions in the Report (DE 16) are AFFIRMED AND ADOPTED. 1


  1
    For claim 4, Petitioner argues that his trial counsel provided ineffective assistance by failing to
  produce any evidence to support an independent act jury instruction. Judge Reid concludes that
  this claim is unexhausted in part. Specifically, she explains that this claim is unexhausted insofar
  as Petitioner argues that trial counsel erred by failing to present the testimony of other witnesses
  (Morales and Sawyer) in support of the instruction. She notes that Petitioner did not argue in his
  brief appealing the trial court’s denial of his motion for postconviction relief that “counsel should
  have presented the testimony of other witnesses in support of an independent act instruction.”
  (DE 16 at 52.)

  Upon review of the record, it appears that Petitioner may have properly exhausted this claim. The
  crux of claim 4 is that counsel erred by failing to present any evidence to support the independent
  act instruction. Petitioner asserts in the petition that “counsel produced no evidence and did
  nothing to provide support for the basis of an independent act instruction as per each charge.”
  (DE 1 at 10. (emphasis added)) In his appeal brief, Petitioner asserted that “the trial court erred
  in denying the instant claim when determining the reasonableness of trial council’s [sic] decision
  not to present any evidence in support of the defense [sic] request for an independent act
  instruction. . . .” (DE 13-52 at 15.)
Case 1:18-cv-20671-KMW Document 20 Entered on FLSD Docket 09/21/2020 Page 2 of 2



     2. This action is DISMISSED.

     3. No certificate of appealability shall issue.

     4. All pending motions are DENIED AS MOOT.

     5. The Clerk is directed to CLOSE this case.

         DONE AND ORDERED in Chambers in Miami, Florida, this 21st day of

  September, 2020.




  cc:
  Michael Paul
  M40318
  Hardee Correctional Institution
  Inmate Mail / Parcels
  6901 State Road 62
  Bowling Green, FL 33834




  It is true that Petitioner did not argue specifically that counsel did not present the testimony of
  other witnesses. However, this argument appears to be subsumed within his more general
  argument: that counsel failed to present “any evidence in support of the defense [sic] request for
  an independent act instruction.” (Id. at 16. (emphasis added).)

  Ultimately, the Court need not decide whether claim 4 has been exhausted. Irrespective of the
  exhaustion issue, the Court agrees with Judge Reid’s conclusion that this claim lacks merit
  because Petitioner has failed to show how the testimony of other witnesses (or any other
  evidence) would have supported the independent act defense or affected the outcome of trial.
  Judge Reid correctly notes that Petitioner’s “bare and conclusory claims” of ineffective assistance
  are insufficient. (DE 16 at 53.) Accordingly, the court ADOPTS Judge Reid’s recommendation
  that “claim 4 should be denied.” (DE 16 at 54.)
                                                  2
